Citation Nr: 1448196	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and had additional periods of active duty for training (ADT) and inactive duty for training (IADT) with the Army National Guard and Army Reserves from August 1985 to December 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a June 2014 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  In an unappealed June 2010 rating decision, the RO denied service connection for bilateral hearing loss. 

2.  Evidence received since the June 2010 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for right ear hearing loss. 

3.  Evidence received since the June 2010 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for left ear hearing loss.

4.  The Veteran experienced acoustic trauma in service. 

5.  The Veteran has currently diagnosed sensorineural hearing loss in the right ear.

6.  Right ear hearing loss is etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the June 2010 rating decision is new and material to reopen service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).
 
3.  The evidence received subsequent to the June 2010 rating decision is not new and material to reopen service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

The RO issued an October 2011 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  In the October 2011 letter, the RO provided notice to the Veteran addressing the new and material evidence claim consistent with Kent.  The October 2011 letter also provided notice regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letter included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, a private medical opinion, and the Veteran's statements and testimony.  Although an additional VA examination was not conducted with respect to the new and material evidence claim, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c) (2013).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for bilateral hearing loss in June 2010, finding that there the Veteran had normal hearing in the left ear, and that hearing loss was not related to noise exposure in service.  The Veteran submitted a notice of disagreement to the June 2010 decision, but did not perfect his appeal; thus, the June 2010 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  For these reasons, the Board finds that new and material evidence in this case must identify a current hearing loss disability in the left ear, or must establish a nexus between current hearing loss and service.  

New evidence received subsequent to the June 2010 rating decision includes a January 2012 private medical opinion and private audiograms, the Veteran's statements, June 2014 Board videoconference hearing testimony, and VA treatment records.  The Board finds that the new evidence received since the June 2010 rating decision is material to reopen a claim for service connection for right ear hearing loss, but not left ear hearing loss.  In lay statements and testimony, the Veteran provided additional details with respect to in-service noise exposure.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  A January 2012 private opinion relates "right ear hearing loss" to "noise exposure in the right ear" in service.  As such, the Board finds that new evidence relates to the unestablished fact of a nexus between right ear hearing loss and noise exposure in service, necessary to substantiate the claim for service connection for right ear hearing loss.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for right ear hearing loss has been received.  See 38 C.F.R. 
§ 3.156.

Findings from updated October 2011 and January 2012 private audiograms are clear, and do not reflect a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013); Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  A current left ear hearing loss disability is not otherwise identified by the record, nor does new evidence of record tend to establish a nexus between claimed left ear hearing loss and service.  Thus, the Board finds that new evidence submitted could not reasonably substantiate the claim for left ear hearing loss.  See Shade, supra.  For these reasons, the Board finds that new evidence submitted is not material to the claim for service connection for left ear hearing loss, and service connection for left ear hearing loss is not reopened.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for right ear hearing loss, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2013).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

When a claim for service connection is based upon an injury which occurred during a period of ADT or IADT, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends that right ear hearing loss is related to high levels of noise exposure in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that right ear hearing loss was incurred in service.  

The Veteran has currently diagnosed right ear hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
45
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Updated private audiological evaluations dated in October 2011 and January 2012 continue to identify a current right ear hearing loss disability.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in the right ear for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced acoustic trauma in service.  In a January 2012 statement and in June 2014 hearing testimony, the Veteran identified one incident during active duty service in which he sustained damage to the right ear from a "Charge 7" blast from a tank.  He indicated that he served in field artillery as a special weapons assistant in 1985, and that his duties involved firing loud rounds from tanks.  The Veteran submitted an Army Achievement Medal certificate in support of his statement, showing that he served as a special weapons assistant section chief in July 1985.  The Board finds that the Veteran's report of exposure to hazardous noise from tank rounds is credible. 

The Veteran also described high levels of noise exposure associated with his National Guard and Reserves duties.  In January 2012, he reported that he worked as an instructor and could not wear ear protection as it would not allow him to hear students.  He identified exposure to transportation noise from operating engines during maintenance and repair.  He also provided hearing testimony, indicating that during instruction, he was frequently put in the position of an assistant driver, during which time he was exposed to the loud whistle of a turbo charge in the right side of the vehicle.    

The Veteran's DD Form 214 shows that he served in the United States Army from August 1982 to August 1985 as a Motor Transport Operator.  Reserves and National Guard records and awards submitted by the Veteran, show that he initially served as a Motor Transport Operator and was promoted to a Track Vehicle Repairer (military occupational specialty (MOS) 63 H30) in 1992.  Records show that he continued to have a MOS as a Track Vehicle Repairer until at least 1999.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS identified under Motor Transport Operator have a moderate probability of exposure to hazardous noise, and Veterans with a duty MOS identified under Track Vehicle Repairer have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to hazardous noise while working with a special weapons team during active duty service, and while working as a motor transportation operator and track vehicle repairer during National Guard and Reserves service are credible and consistent with the circumstances of his service.

Service treatment records and National Guard and Reserves service treatment records do not reflect a hearing loss disability in service.  On a March 1982 enlistment audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0

On a January 1984 audiological evaluation associated with clinical records, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5

On the service separation audiological evaluation in July 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0

On an August 1989 National Guard periodic audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0



On an August 1993 National Guard periodic audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10

On a March 1998 periodic audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0

On a January 2001 periodic audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0

Although the Veteran was not specifically diagnosed with right ear hearing loss in active service or on ADT, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

While an April 2010 VA examiner opined that the Veteran's current right ear hearing loss was not likely a result of noise exposure in service, he reasoned that hearing was within normal limits at entrance in 1982 and at separation in 1985, with no standard threshold shifts noted.  While the VA examiner opined that hearing loss was not due to service, the Board finds that the VA examiner did not address whether in-service noise exposure nonetheless contributed to the Veteran's hearing loss, did not address the Veteran's National Guard or Reserves service, and the examiner relied heavily on findings from a 1985 separation examination, stating that no standard threshold shifts were noted in service.  However, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 157.  Accordingly, the Board finds that the April 2010 VA opinion is not adequate as it does not consider all the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran also submitted a January 2012 private medical opinion from Dr. M.E., the Director of Otology/Neurotology at Hartford Hospital.  Dr. M.E. opined, given the Veteran's exposure to potentially damaging loud noises to his right ear during active duty, and lack of such exposure to the left ear, that noise exposure to the right ear was, beyond a reasonable doubt, responsible for right ear hearing loss.  A January 2012 audiological evaluation was attached.  Dr. M.E.'s opinion appears to be based, in part, on the Veteran's own report of noise exposure in service, with more notable incidents of noise exposure described for the right ear.  Because the Board finds that the Veteran is credible in his report of exposure to hazardous noise while working with a special weapons team, and while working as a motor transport operator and track vehicle mechanic both during active duty service and during ADT with the National Guard and Reserves, the Board finds that Dr. M.E.'s expert opinion based on such noise exposure is probative.  Accordingly, the Board finds that Dr. M.E. has provided competent, credible, and probative evidence which relates right ear hearing loss to service. 

For the reasons discussed above, the Board finds that the weight of the evidence shows that right ear hearing loss is related to acoustic trauma in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The application to reopen a claim of entitlement to service connection for left ear hearing loss is denied.

The application to reopen a claim of entitlement to service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


